         Case 1:19-cv-00275-DCN Document 48 Filed 09/10/21 Page 1 of 23




                             UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF IDAHO

    ERINEO GARZA,
                                                        Case No. 1:19-cv-00275-DCN
             Plaintiff,
                                                        MEMORANDUM DECISION AND
             v.                                         ORDER

    CORIZON; SUSANNA CAMMANN,
    DDS; GEN BREWER; AMANDA
    TILLEMANS; and RONA SIEGERT,

             Defendants.



                                       I. INTRODUCTION

        Pending before the Court is Plaintiff Erineo Garza’s Motion for Reconsideration

(Dkt. 44) of the Court’s Order denying Garza’s Motion for Summary Judgment, and

granting Motions for Summary Judgment by Defendants Corizon, Susanna Camman, DDS,

Gen Brewer, and Amanda Tillemans’ (collectively, the “Corizon Defendants”) and Rona

Siegert. 1




1
  Siegert is the Health Services Director for the Idaho Department of Corrections. In his Motion for
Reconsideration, Garza does not specifically mention Siegert, and does not address whether he also seeks
reconsideration of the portion of the Court’s order granting Siegert’s Motion for Summary Judgment. Garza
also does not specifically mention Corizon, Brewer, or Tillemans, and does not provide any argument
regarding the Court’s findings with respect to such defendants. While Garza’s Motion for Reconsideration
appears to focus solely on Dr. Cammann (as well as upon his recent dental treatment), the Court refers to
Corizon, Dr. Cammann, Brewer, Tillemans, and Siegert collectively as “Defendants,” but distinguishes the
Corizon Defendants from Siegert where necessary.


MEMORANDUM DECISION AND ORDER - 1
         Case 1:19-cv-00275-DCN Document 48 Filed 09/10/21 Page 2 of 23




        The parties have filed their responsive briefing on the motions and/or the time for

doing so has passed without response. 2

        Having reviewed the record, the Court finds the parties have adequately presented

the facts and legal arguments in the briefs. Accordingly, in the interest of avoiding further

delay, and because the Court finds the decisional process would not be significantly aided

by oral argument, the Court decides the pending motions on the record and without oral

argument. Dist. Idaho Loc. Civ. R. 7.1(d)(1)(B).

        For the reasons stated herein, the Court DENIES Garza’s Motion for

Reconsideration.

                                       II. BACKGROUND

        The Court set forth the factual background pertaining to this case in its order denying

Garza’s Motion for Summary Judgment and granting summary judgment in favor of

Defendants (“Summary Judgment Order”). Dkt. 42. To briefly provide context, Garza is

an Idaho Department of Correction (“IDOC”) inmate incarcerated in the Idaho State

Correctional Institution (“ISCI”). At the time the summary judgment motions were filed,

Garza was missing nearly all of his teeth and required the use of full upper, and partial

lower, dentures. While Garza received new dentures on May 11, 2017, he repeatedly

damaged them, requiring multiple repairs by his treating dentist, Dr. Susanna Cammann.



2
  After Defendants responded to Garza’s Motion for Reconsideration, the Court requested supplemental
briefing from the Corizon Defendants. Dkt. 45, Dkt. 46. The Corizon Defendants timely filed a
supplemental response. Dkt. 47. Although the Court directed Garza to file a reply within two weeks of the
supplemental response, he has not replied to either the Defendants’ initial response or to the Corizon
Defendants’ supplemental response. Dkt. 46. The Court has waited an additional two months since those
deadlines, however, Garza has still not filed anything as instructed.

MEMORANDUM DECISION AND ORDER - 2
        Case 1:19-cv-00275-DCN Document 48 Filed 09/10/21 Page 3 of 23




Garza submitted a formal request for new dentures on May 1, 2019, but Dr. Cammann

denied it after finding Garza’s existing dentures were functional.

       Pursuant to 42 U.S.C. § 1983, Garza brought the instant suit alleging Defendants

violated his Eighth Amendment right to be free from cruel and unusual punishment by

refusing to replace his dentures. The parties subsequently filed cross-motions for summary

judgment. On March 31, 2021, the Court denied Garza’s Motion for Summary Judgment,

granted the Corizon Defendants and Siegerts’ Motions for Summary Judgment, and entered

judgment in favor of Defendants. Dkt. 42; Dkt. 43. On April 12, 2021, Garza filed the

instant Motion for Reconsideration. Dkt. 44.

                                III. LEGAL STANDARD

       “A district court may reconsider its grant of summary judgment under either Federal

Rule of Civil Procedure 59(e) (motion to alter or amend judgment) or Rule 60(b) (relief

from judgment).” Sch. Dist. No. 1J, Multnomah Cty., Or. v. ACandS, Inc., 5 F.3d 1255,

1262 (9th Cir. 1993). Because Garza does not identify whether his motion is brought

pursuant to Rule 59(e) or Rule 60(b), the Court briefly outlines both standards.

       In general, there are four grounds upon which a Rule 59(e) motion may be granted:

(1) to correct manifest errors of law or fact upon which the judgment rests; (2) to present

newly discovered or previously unavailable evidence; (3) to prevent manifest injustice; or

(4) if amendment is justified by an intervening change in controlling law. Allstate Ins. Co.

v. Herron, 634 F.3d 1101, 1111 (9th Cir. 2011). A Rule 59(e) motion “may not be used to

relitigate old matters, or to raise arguments or present evidence that could have been raised

prior to the entry of judgment.” Exxon Shipping Co. v. Baker, 554 U.S. 471, 485 n. 5 (2008)

MEMORANDUM DECISION AND ORDER - 3
          Case 1:19-cv-00275-DCN Document 48 Filed 09/10/21 Page 4 of 23




(citation omitted). Further, relief under Rule 59(e) is “an extraordinary remedy, to be used

sparingly in the interests of finality and conservation of judicial resources.” Carroll v.

Nakatani, 342 F.3d 934, 945 (9th Cir. 2003) (citation omitted); see also Weeks v. Bayer,

246 F.3d 1231, 1236 (9th Cir. 2001) (explaining that a party must overcome a “high hurdle”

to obtain relief under Rule 59(e) since only “highly unusual circumstances” will justify its

application).

         Rule 60(b) “provides for reconsideration only upon a showing of: (1) mistake,

surprise, or excusable neglect; (2) newly discovered evidence; (3) fraud; (4) a void

judgment; (5) a satisfied or discharged judgment; or (6) extraordinary circumstances which

would justify relief.” Sch. Dist. No. 1J, 5 F.3d at 1263 (cleaned up). Like Rule 59(e), Rule

60(b) relief is extraordinary and may only be granted upon an adequate showing of

exceptional circumstances. Stevens v. ITT Sys., Inc., 868 F.2d 1040, 1041 n. 1 (9th Cir.

1989).

         Under both Rule 59(e) and Rule 60(b), the moving party bears the burden of

establishing grounds for relief. United States v. Westlands Water Dist., 134 F. Supp. 2d

1111, 1130–31 (E.D. Cal. 2001). “A party seeking reconsideration must show more than a

disagreement with the Court’s decision, and recapitulation of the cases and arguments

considered by the court before rendering its original decision fails to carry the moving

party’s burden.” Id. at 1131 (cleaned up).

                                          IV. ANALYSIS

         Garza appears to set forth six reasons for reconsideration: (1) Defendants have not

disputed, and the Court failed to acknowledge or address, the pain he has and continues to

MEMORANDUM DECISION AND ORDER - 4
        Case 1:19-cv-00275-DCN Document 48 Filed 09/10/21 Page 5 of 23




suffer as a result of not being able to chew and digest his food; (2) the Court erred in

granting summary judgment because the caselaw supports Garza’s claims; (3) the Court

erred in granting summary judgment because the fact that Dr. Cammann did not witness

the difficulty Garza has eating created a disputed material fact; (4) the Court erred in

finding Garza lacked standing to challenge IDOC’s standard operating procedure for oral

care (“Dental SOP”) which provides inmates are eligible to receive new or replacement

dentures every five years; (5) the Court should have allowed Garza an opportunity to

amend before entering judgment since he is pro se; and (6) after the summary judgment

motions were filed, the Corizon Defendants have punitively and retaliatorily pulled Garza’s

remaining teeth and have placed him on a “baby food” diet he does not want. Dkt. 44, at

2–5.

       The Court first addresses Garza’s contentions regarding purported errors in the

Summary Judgment Order, and then turns to his allegations regarding his recent dental

treatment.

       A. The Summary Judgment Order

       The Court outlined the standard for an Eighth Amendment claim regarding prison

medical care in its Initial Review Order and Summary Judgment Order, and explained why

Garza failed to meet this standard in the latter. See generally Dkt. 5, Dkt. 42. Rather than

repeating this analysis here, the Court incorporates the Initial Review Order and the

Summary Judgment Order by reference. However, to frame its analysis with respect to

Garza’s Motion for Reconsideration, the Court notes that to establish deliberate

indifference, an inmate must satisfy objective and subjective components of a two-part test.

MEMORANDUM DECISION AND ORDER - 5
        Case 1:19-cv-00275-DCN Document 48 Filed 09/10/21 Page 6 of 23




Wilson v. Seiter, 501 U.S. 294, 298–99 (1991). In the context of prison medical treatment,

a plaintiff must show a “serious medical need” to meet the objective component of

deliberate indifference. Jett v. Penner, 439 F.3d 1091, 1096 (9th Cir. 2006). On summary

judgment, the Court accepted that Garza’s dental issues constitute a serious medical need.

Dkt. 42, at 16. The objective element of deliberate indifference is thus not at issue.

       To satisfy the subjective component of deliberate indifference, an inmate must show

both that “‘the course of treatment the [official] chose was medically unacceptable under

the circumstances and that the [official] chose this course in conscious disregard of an

excessive risk to the inmate’s health.’” Edmo v. Corizon, 935 F.3d 757, 786 (9th Cir. 2019)

(brackets in original) (quoting Hamby v. Hammond, 821 F.3d 1085, 1092 (9th Cir. 2016)).

The Court denied Garza’s Motion for Summary Judgment, and entered judgment in favor

of the Defendants, because Garza did not address either prong of the subjective component

of deliberate indifference.

       For the reasons explained below, Garza’s Motion for Reconsideration does not offer

any basis for the Court to alter this conclusion.

       1. Garza’s Pain Due to an Inability to Eat

       Garza first asserts that Defendants have never “denied or disputed” that he is “in

pain from not being able to chew and digest his food[.]” Dkt. 44, at 2. Garza also contends

that, throughout the Summary Judgment Order, the Court “failed to acknowledge or

address the pain and anguish Plaintiff has and continues to suffer by having no teeth to

adequately chew and digest his food.” Id. Neither contention is accurate.



MEMORANDUM DECISION AND ORDER - 6
         Case 1:19-cv-00275-DCN Document 48 Filed 09/10/21 Page 7 of 23




        The Corizon Defendants repeatedly denied, and submitted evidence to dispute,

Garza’s claim that he is in pain because he cannot chew and digest food. The Court also

addressed such evidence extensively in the Summary Judgment Order. Dkt. 42, at 24–31.

Rather than failing to acknowledge Garza’s claim that he is pain because he has no teeth

with which to chew, the Court carefully considered this allegation and ultimately

determined there was simply no evidence to support it. Instead, all of the evidence in the

record showed Garza can chew and digest food because his existing dentures are fully

functional.

        Specifically, after providing Garza with new dentures on May 17, 2017, and twice

sending Garza’s dentures to the lab for repair in 2017 and 2018, Dr. Cammann determined

a third repair was not necessary in early 2019. Dkt. 28-6, ¶¶ 10, 17–18. Dr. Cammann

reached this conclusion because, although one tooth (of fourteen) was missing from

Garza’s upper denture, Garza still had posterior occlusion 3 with lateral excursion 4, and

could thus effectively chew food. Id. ¶ 17. Indeed, Garza confirmed during his January 4,

2019 appointment that he could eat with his dentures despite the missing tooth. Id.

Accordingly, Dr. Cammann concluded it was not medically necessary to send Garza’s

dentures for additional repairs, or to order new dentures, because there was no reason the




3
 “Posterior occlusion” is defined as “the most effective contact of the molar and bicuspid teeth of both jaws
that allows for all the natural movements of the jaws essential to normal mastication and closure.” Posterior
occlusion, MEDICAL DICTIONARY FOR DENTAL PROFESSIONS (2012).
4
  “Lateral excursion” is defined as “sideward movement of the [jaw] between the position of closure and
the position in which cusps of opposing teeth are in vertical proximity.” Lateral excursion, MEDICAL
DICTIONARY FOR DENTAL PROFESSIONS (2012).

MEMORANDUM DECISION AND ORDER - 7
        Case 1:19-cv-00275-DCN Document 48 Filed 09/10/21 Page 8 of 23




aesthetic damage would impair his ability to eat. Id. ¶ 18. Garza did not address or dispute

this evidence on summary judgment.

       Upon his request, Dr. Cammann reevaluated Garza’s dentures on March 14, 2019.

Id. ¶ 20. When Garza complained he was unable to eat tortillas because his dentures were

damaged, Dr. Cammann checked Garza’s dentures to ensure he still maintained posterior

occlusion, and found that he did. Id. Dr. Cammann again determined the damage to Garza’s

dentures was aesthetic and did not impair his ability to chew food, including tortillas. Id.

Garza did not address or dispute this evidence on summary judgment.

       On May 1, 2019, Garza submitted a formal request for new dentures. Id. ¶ 22. Dr.

Cammann denied the request because Garza’s existing dentures were functional. Id. On

summary judgment, Dr. Cammann explained she concluded new dentures were not

medically necessary because:

       [She] had determined on multiple occasions that Mr. Garza’s dentures were
       otherwise functional and capable of chewing food: The removal appliances
       were stable. They had posterior occlusion, which allows him to masticate his
       food, and lateral excursions. He was only missing one artificial tooth, #11,
       on the upper denture, giving him 13 teeth to function with. On the lower
       partial denture, Mr. Garza had a total of 13 teeth to eat with. In all, he had 26
       teeth to masticate food with. By comparison, a patient who has all their teeth
       in their mouth with “wisdom teeth” has 32. A majority of people have 28
       teeth in their oral cavity once they have their wisdom teeth removed. In my
       experience, a patient like Mr. Garza would be perfectly capable of eating
       food either with his dentures or solely with his remaining teeth.

Dkt. 28-6, ¶ 24. Again, Garza did not address or dispute this evidence on summary

judgment.

       In addition, Dr. Cammann highlighted Garza’s commissary purchases indicate he is

capable of eating many types of food which would be difficult to eat without functioning

MEMORANDUM DECISION AND ORDER - 8
        Case 1:19-cv-00275-DCN Document 48 Filed 09/10/21 Page 9 of 23




dentures, including chips, cereal, pork rinds, mixed nuts, tortillas, many types of candy,

cookies, and crackers. Id. ¶ 25. Dr. Cammann also noted Garza is morbidly obese, which

contradicts his complaint that he cannot eat. Id. Although he contended his commissary

purchases and weight are irrelevant, Garza did not otherwise dispute such evidence on

summary judgment. Dkt. 33, at 5.

       The Corizon Defendants also submitted detailed evidence to show that Dr.

Cammann was not indifferent to Garza’s purported pain, but instead made every attempt

to address it. In addition to repeatedly evaluating Garza’s dentures as described above, Dr.

Cammann adjusted Garza’s dentures on September 9, 2018, after he complained his upper

dentures were causing him to bite his cheek. Dkt. 28-6, ¶ 15. On October 8, 2018, Dr.

Cammann removed one of Garza’s natural teeth because it had a periapical abscess. Id. ¶

16. On January 4, 2019, Dr. Cammann smoothed the corners of Garza’s natural teeth when

he complained they were sharp. Id. ¶ 17. When Garza submitted a Health Services Request

(“HSR”) stating sharp wires were protruding from his dentures and poking his gums on

May 17, 2019, Dr. Cammann again evaluated the dentures and determined there were no

protruding wires and that the area of which Garza complained was still coated with acrylic.

Id. ¶ 23. Nevertheless, Dr. Cammann smoothed and polished Garza’s dentures. Id. She also

checked Garza’s mouth for sores (of which he complained) and could not find any. Id.

Once again, Garza did not address or dispute any of this evidence on summary judgment.

       Rather than responding to the extensive evidence the Corizon Defendants submitted

to refute his claim that he was unable to chew or digest food, or Dr. Cammann’s repeated

conclusion—after multiple evaluations of Garza’s dentures and mouth—that replacement

MEMORANDUM DECISION AND ORDER - 9
       Case 1:19-cv-00275-DCN Document 48 Filed 09/10/21 Page 10 of 23




dentures were not necessary because Garza’s existing dentures were fully functional, Garza

relied solely on his own declaration to support his claim that he cannot chew and digest

food. The Court acknowledged Garza’s declaration, but explained Garza did not submit

any evidence to support it. Dkt. 42, at 28–30. For instance, Garza did not submit a

declaration from other inmates (or any other witnesses) to verify his claim that he cannot

eat with his existing dentures. He did not reference—and there do not appear to be any—

HSRs for dental care that Garza submitted but were not addressed. Nor did Garza submit

any prison medical records to support his allegation that he is unable to chew or has trouble

digesting food. In fact, despite his countless medical and dental visits during the time

period at issue in this litigation, there are no medical records to suggest Garza has suffered

any weight loss or any other conditions associated with an inability to chew or digest food.

Dkt. 28-7–28-12. Dr. Cammann’s declaration, and Garza’s commissary purchases and

weight, also illustrate Garza can eat and digest food.

       Moreover, as explained in the Summary Judgment Order, even if the Court had

accepted Garza’s unsubstantiated allegations regarding his pain and inability to chew,

Garza did not present any evidence to show Dr. Cammann was aware of, and disregarded,

such pain when she denied his request for replacement dentures. Id. at 30–31. Instead, Dr.

Cammann treated Garza, and reevaluated his dentures, every time he asked her to. After

each such evaluation, Dr. Cammann determined Garza’s existing dentures were

aesthetically damaged, but that repair and/or replacement was not required because the

dentures were still functional. As noted, Dr. Cammann also took steps to adjust or smooth

Garza’s dentures to address each of his specific claims of discomfort. Even if Dr.

MEMORANDUM DECISION AND ORDER - 10
        Case 1:19-cv-00275-DCN Document 48 Filed 09/10/21 Page 11 of 23




Cammann’s conclusion that replacement dentures were not medically necessary was

wrong, there was—and still is—no evidence that she (or any other Defendant) was aware

of a substantial risk to Garza’s health as a result of this decision.

        Because he still fails to address the second prong of the subjective component of

deliberate indifference, Garza’s first argument does not support reconsideration even if the

Court now altered its decision and held Dr. Cammann’s refusal to order new dentures was

medically unacceptable. Edmo, 935 F.3d at 786. Neither the record on summary judgment,

nor Garza’s Motion for Reconsideration, contain any evidence to suggest Dr. Cammann

(or any of the other Defendants) consciously disregarded an excessive risk to Garza’s

health by denying his request for new dentures.

        2. Eighth Amendment Caselaw Regarding Dental Care

        Garza next contends the Court erred in granting summary judgment because the law

is clear that prison officials are deliberately indifferent if they do not provide dentures to

inmates who need them to eat properly. This argument fails for two reasons. First, the Court

specifically addressed, and distinguished, each of the cases Garza cites in his Motion for

Reconsideration in its Summary Judgment Order. 5 Compare Dkt. 42, at 19–22 with Dkt.

44, at 3. Garza’s attempt to rehash the significance of cases the Court has already

considered is not an appropriate basis for reconsideration. Backlund v. Barnhart, 778 F.2d



5
 In another section of his Motion for Reconsideration, Garza cites Scott v. Garcia, 370 F. Supp. 2d 1056
(S.D. Cal. 2005)—a case not addressed in the summary judgment briefing or in the Summary Judgment
Order—for the contention that the need to eat and digest food is a serious medical need. This Court agrees,
and accepted that Garza’s dental issues constitute a serious medical need in the Summary Judgment Order.
Dkt. 42, at 16. Yet, as repeatedly explained herein, and in the Summary Judgment Order, there is no
evidence to suggest the Defendants were deliberately indifferent to this need.

MEMORANDUM DECISION AND ORDER - 11
       Case 1:19-cv-00275-DCN Document 48 Filed 09/10/21 Page 12 of 23




1386, 1388 (9th Cir. 1985) (explaining a motion for reconsideration is properly denied

where it relies on arguments that were already raised in opposition to summary judgment).

Second, unlike the plaintiffs in each of the cases he cites, Garza has dentures and there is

no evidence that he is unable to eat. As explained above, and more extensively in the

Summary Judgment Order, there is also no evidence to suggest any of the Defendants

ignored or delayed in treating Garza’s dental needs. Dkt. 42, at 19–22, 24–34.

       3. Issue of Material Fact

       Garza also argues this Court “acknowledged that Defendant Cammann did not see

how hard it was for the Plaintiff to chew his food or to digest unchewed food as a result of

his damaged dentures he sought to be replaced. This in itself created a material fact in

disput[e] preventing summary judgment.” Dkt. 44, at 3. As the Court explained in the

Summary Judgment Order, the fact that Dr. Cammann did not see Garza’s alleged difficulty

chewing underscores that she was not aware of an excessive risk to Garza’s health when

she denied his request for replacement dentures. Dkt. 42, at 31 n. 18; see also Farmer v.

Brennan, 511 U.S. 825, 837 (1994) (noting deliberate indifference is present only when a

prison official “knows of and disregards an excessive risk to inmate health or safety; the

official must both be aware of facts from which the inference could be drawn that a

substantial risk of serious harm exists, and he must also draw the inference.”) Because she

repeatedly determined Garza’s existing dentures were functional, and also had no

indication that Garza was losing weight or suffering any other symptoms associated with

an inability to eat or digest his food, Dr. Cammann did not consciously disregard an



MEMORANDUM DECISION AND ORDER - 12
        Case 1:19-cv-00275-DCN Document 48 Filed 09/10/21 Page 13 of 23




excessive risk to Garza’s health by denying his request for new dentures. There is no issue

of material fact on this subject.

       4. Garza’s Standing to Challenge the Dental SOP

       Garza next impugns the Court’s finding that he lacked standing to challenge the

constitutionality of the Dental SOP in the absence of a constitutional injury. Dkt. 42, at 18.

In his Motion for Reconsideration, Garza argues: “Plaintiff had and continues to have

standing as all IDOC inmates to not only challenge [the Dental SOP] but any SOP (policy)

of the IDOC they deem unconstitutional.” Dkt. 44, at 4–5. This is incorrect. As the Supreme

Court explained in Allen v. Wright, 468 U.S 737, 751 (1984) 6—a case Garza cites in his

Motion for Reconsideration—a “plaintiff must allege personal injury fairly traceable to the

defendant’s allegedly unlawful conduct and likely to be redressed by the requested relief”

in order to have standing. See also City of Los Angeles v. Lyons, 461 U.S. 95, 102 (1983)

(“The plaintiff must show that he has sustained or is immediately in danger of sustaining

some direct injury as a result of the challenged official conduct”) (cleaned up).

       Here, Garza cannot establish he suffered a constitutional injury traceable to the

Dental SOP because all of the evidence in the record illustrates Garza received

constitutionally adequate dental care, irrespective of the Dental SOP. 7 Dkt. 42, at 24–31.

Further, even if the Court reconsidered its finding regarding standing, Garza’s claims


6
 Allen was abrogated on other grounds in Lexmark Intern., Inc. v. Static Control Components, Inc., 572
U.S. 118, 129 (2014).

7
  In addition, the Dental SOP is an IDOC, and not a Corizon policy. Dkt. 28-2, ¶ 7. Although the policy
exists to decrease instances where inmates intentionally destroy, or negligently break, their existing
dentures, IDOC will still, upon a grievance filed by an inmate, evaluate the inmate’s individual
circumstances before denying new dentures based on the Dental SOP. Dkt. 47-1, ¶ 12.

MEMORANDUM DECISION AND ORDER - 13
        Case 1:19-cv-00275-DCN Document 48 Filed 09/10/21 Page 14 of 23




would still fail because, again, there is no evidence in the record to establish the subjective

element of his deliberate indifference claim.

        5. Opportunity to Amend

        Finally, Garza argues:

        This Court further erred as in its ORDER pages 18–24 [it] states what
        Garza’s complaint lacked. This Court failed to take into account Plaintiff has
        very little education, is not trained in the law, has no professional help,
        lack[s] access to a law library or case law to name but a few. Too, it never
        gave Plaintiff an opportunity to amend and point out deficiencies as it was
        required to do. The Court is to be patient with pro se litigants and are [sic] to
        liberally construe their pleadings. Resnick v. Hayes, 213 F.3d 443, 446 (9th
        Cir. 2000); Gomez v. USAA Fed. Sav. Bank, 171 F.3d 794, 795–96 (2d Cir.
        1999).

Dkt. 44, at 5.

        Garza misunderstands the procedural posture of the case. The Court did liberally

construe Garza’s pleadings in its Initial Review Order, and determined he had plausibly

alleged Eighth Amendment claims against the Defendants. 8 Dkt. 5. On summary judgment,

a court cannot accept unsupported allegations. Where, as here, a party “fails to make a

showing sufficient to establish the existence of an element essential to that party’s case,

and on which that party will bear the burden of proof at trial,” the moving party is entitled




8
   In the Initial Review Order, the Court also pointed out the deficiencies in Garza’s Complaint, and
dismissed his claims against defendants Josh Tewalt, Debbie Field, David McCluskey, and Cindy Wilson.
Dkt. 5, at 5. The Court specifically advised Garza that he could seek to amend his Complaint if he
discovered facts sufficient to support the claims the Court had dismissed. Id. at 6. Later, when Defendants
filed their motions for summary judgment, the Court also provided Garza with notice of his rights and
obligations on summary judgment. Dkt. 38.


MEMORANDUM DECISION AND ORDER - 14
         Case 1:19-cv-00275-DCN Document 48 Filed 09/10/21 Page 15 of 23




to judgment as a matter of law. 9 Celotex Corp. v. Catrett, 477 U.S. 317, 322–23 (1986).

This requirement does change if the plaintiff is pro se. Bias v. Moynihan, 508 F.3d 1212,

1219 (9th Cir. 2007). “A district court lacks the power to act as a party’s lawyer, even for

pro se litigants.” Id. Because Garza failed to present evidence to support either prong of

the subjective element of deliberate indifference, the Court could not allow his claims to

proceed past summary judgment.

        Further, to permit Garza to amend post-judgment—particularly when he did not

seek to amend at any time during the seventeen months between the Court’s Initial Review

Order and the Summary Judgment Order—would “simply grant him the forbidden ‘second

bite at the apple.’” Weeks, 246 F.3d at 1236 (quoting Sequa Corp. v. GBJ Corp., 156 F.3d

136, 144 (2d Cir. 1998)). This is not the purpose of a motion for reconsideration. Weeks,

246 F.3d at 1236 (citing 389 Orange Street Partners v. Arnold, 179 F.3d 656, 665 (9th Cir.

1999)). Garza’s suggestion that he should be permitted to amend at this late juncture is

“simply too little, too late.” 10 389 Orange Street Partners, 179 F.3d at 665.


9
  Garza also suggests the Court “erred by dismissing this case with prejudice” and cites Sterling v. United
States, 985 F.2d 411, 412 (8th Cir. 1993) in support. Again, Garza misunderstands the function of summary
judgment. Dismissal with prejudice was required in this case because, on summary judgment, Garza did
not address either prong of the subjective component of deliberate indifference. Celotex, 477 U.S. at 323.
By contrast, in Sterling, the Eighth Circuit reviewed the lower court’s dismissal of an inmate’s claim
pursuant to Federal Rule of Civil Procedure 41(b) for failure to prosecute. Sterling, 985 F.2d at 412. In light
of certain documents the inmate filed on appeal, the Eighth Circuit held the lower court should have given
him the opportunity to explain his failure to prosecute, and reversed and remanded. Id. Here, this Court
dismissed Garza’s claims with prejudice only after he had fully prosecuted his claims. Indeed, Garza not
only responded to Defendants’ Motions for Summary Judgment, but also filed his own motions for
summary judgment against the Corizon Defendants and Siegert. Given the procedural posture of the case
when this Court entered summary judgment, Rule 41(b), and the Sterling court’s holding, are simply
inapplicable.
10
  Even if Garza’s Motion for Reconsideration was construed as a motion to amend, it would still be denied
as an untimely attempt to relitigate his case.

MEMORANDUM DECISION AND ORDER - 15
        Case 1:19-cv-00275-DCN Document 48 Filed 09/10/21 Page 16 of 23




       In short, the Court rejects Garza’s claims regarding the purported errors in the

Summary Judgment Order.

       B. The Corizon Defendants’ actions post-Summary Judgment

       Garza also suggests reconsideration is appropriate because:

       Shortly after this matter having been submitted to the Court the Defendants
       blatantly pulled all of Plaintiff’s remaining teeth except for one snag and
       refuse to provide him dentures for at least another year. Defendants have
       placed Plaintiff on a “modified consistency” diet which is basically pureed
       food and/or baby food and [are] telling him he has a year to wait before he
       can receive dentures. This is retaliatory and punitive in nature.

Dkt. 44, at 4.

       The decision to pull Garza’s remaining teeth initially concerned the Court because,

on summary judgment, Dr. Cammann attested: “In my professional judgment, it was in Mr.

Garza’s best interest to keep his remaining lower teeth intact.” Dkt. 28-6, ¶ 23. Dr.

Cammann explained there “was no clinical reason” to remove Garza’s three remaining

teeth because “they were non-mobile and they served as good anchors for the partial lower

dentures.” Id. Given the apparent inconsistency between Dr. Cammann’s declaration and

Garza’s allegations regarding his recent dental treatment, the Court ordered the Corizon

Defendants “to substantively respond to Garza’s allegations that his remaining teeth have

been pulled or will be pulled and that he has been put on a ‘baby food diet’ until he is

eligible for replacement dentures in 2022.” 11 Dkt. 46.




11
   Garza’s allegations could also potentially constitute “newly discovered evidence” warranting
reconsideration under Rules 59(e) or 60(b).

MEMORANDUM DECISION AND ORDER - 16
       Case 1:19-cv-00275-DCN Document 48 Filed 09/10/21 Page 17 of 23




       The Corizon Defendants’ Supplemental Response (Dkt. 47) illustrates that Garza’s

claims regarding his recent dental treatment are both procedurally improper and

substantively inaccurate.

       1. Procedural Bars to Reconsideration

       Garza’s allegations regarding his recent dental treatment do not support

reconsideration for several procedural reasons. First, Dr. Cammann ceased working for

Corizon full time, and Bryce Killian DDS, took over primary dental services at ISCI, in

March 2020. Dr. Killian is not a named defendant in this case and any care he provided

(including the care in March and April of 2021 that Garza now challenges) is beyond the

scope of this lawsuit. Garza cannot use his Motion for Reconsideration to add a new party.

Nw. Acceptance Corp. v. Lynwood Equip., Inc., 841 F.2d 918, 925–26 (9th Cir. 1988)

(explaining new claims were not properly raised in a motion for reconsideration); Wapato

Heritage, L.L.C. v. United States, 423 Fed. Appx. 709, 711 (9th Cir. 2011) (finding district

court appropriately denied reconsideration where plaintiff first sought to add new parties

after the district court ruled against it on summary judgment).

       Second, Garza did not submit any admissible evidence with his Motion for

Reconsideration. Garza did not file a declaration, discovery documents, medical records,

recommendations from an outside provider, or any other evidence to contradict the Court’s

findings with respect to any of the Defendants. A motion for reconsideration should not be

used to ask the court “to rethink” what the court has “already thought through” merely

because the party disagrees with the court’s decision. United States v. Rezzonico, 32 F.

Supp. 2d 1112, 1116 (D. Ariz. 1998) (citation omitted). Further, Garza’s continued

MEMORANDUM DECISION AND ORDER - 17
         Case 1:19-cv-00275-DCN Document 48 Filed 09/10/21 Page 18 of 23




disagreement with Dr. Cammann’s denial of his request for new dentures does not warrant

reconsideration. Franklin v. State of Or., State Welfare Div., 662 F.2d 1337, 1344 (9th Cir.

1981) (“A difference of opinion between a prisoner-patient and prison medical authorities

regarding treatment does not give rise to a § 1983 claim.”).

        And third, Garza’s Motion for Reconsideration appears to assert a new claim for

First Amendment retaliation. As this Court has previously held, a party cannot use a Motion

for Reconsideration “to assert a claim that he never brought in the first place.” Thomas v.

Cassia Cty., Idaho, No. 4:17-cv-0256-DCN, 2019 WL 5270200, at *7 (D. Idaho Oct. 17,

2019). Moreover, even if his attempt to add a new claim against a new party was not

untimely and procedurally improper, Garza’s Motion for Reconsideration does not address

the elements of a First Amendment retaliation claim. 12 In short, Garza’s belated claim of

retaliation does not justify reconsideration.

        2. Substantive Bars to Reconsideration

        In addition to the aforementioned procedural improprieties, and, more importantly,

Garza’s Motion for Reconsideration is also substantively inaccurate. The evidence the

Corizon Defendants submitted with their Supplemental Response illustrates Garza’s

remaining teeth were pulled—not only out of medical necessity due to rot and to avoid risk

of infection—but also at Garza’s request and with his consent. Further, contrary to his

claim that Defendants put him on a “baby food” diet against his will and so Defendants


12
  Within the prison context, a viable claim of First Amendment retaliation entails five basic elements: (1)
“An assertion that a state actor took some adverse action against an inmate (2) because of (3) that prisoner’s
protected conduct, and that such action (4) chilled the inmate’s exercise of his First Amendment rights, and
(5) the action did not reasonably advance a legitimate correctional goal.” Rhodes v. Robinson, 408 F.3d
559, 567–68 (9th Cir. 2005) (citing Resnick v. Hayes, 213 F.3d 443, 449 (9th Cir. 2000)).

MEMORANDUM DECISION AND ORDER - 18
       Case 1:19-cv-00275-DCN Document 48 Filed 09/10/21 Page 19 of 23




could “flaunt[] the victory” on summary judgment, Garza requested and consented to a

modified consistency diet, and can also return to a regular diet if he so chooses. Dkt. 44, at

2.

       As mentioned, Dr. Killian took over primary dental services at ISCI in March 2020.

On October 1, 2020, Garza presented to the dental clinic complaining that his upper denture

was broken and making his gums sore. Dkt. 47-1, ¶ 10. Garza also complained that his

lower denture was broken into several pieces, that some of the pieces were missing, and

that the lower denture was loose as well. Id. Garza did not bring his lower denture with

him on October 1, 2020, so Dr. Killian advised Garza to submit an HSR for another dental

appointment so Dr. Killian could examine Garza’s lower denture to see if it could be

repaired. Id. As of the time of the Corizon Defendants supplementation, Garza had not set

up an appointment for his lower denture. Id. ¶ 11.

       However, during the appointment on October 1, 2020, Dr. Killian adjusted and

smoothed Garza’s upper denture to help relieve Garza’s sore gum area. Id. ¶ 10. Dr. Killian

noted that Garza still had good suction on his upper denture, which meant it was staying in

place and was not loose when worn properly (with or without adhesive). Id. Garza

confirmed that his upper denture was more comfortable after Dr. Killian made his

adjustments. Id.

       On January 25, 2021, Garza was seen by a dental hygienist after he filed an HSR

asking to have his remaining teeth cleaned. Id. ¶ 13; Dkt. 47-3, at 2. The hygienist noted

the roots of Garza’s remaining teeth had “severe attrition” and “erosion.” Id. at ¶ 13. On

February 19, 2021, Garza submitted an HSR stating, “I only have three teeth remaining

MEMORANDUM DECISION AND ORDER - 19
        Case 1:19-cv-00275-DCN Document 48 Filed 09/10/21 Page 20 of 23




and I would like or need to have them pulled because they are extremely worn, one is

cracking and they are causing me so much pain.” Dkt. 47-3, at 3. On February 26, 2021,

Garza submitted an additional HSR noting, “I still have a sharp piece of my tooth that needs

to come out, I need whatever teeth I have left pulled out too they hurt too.” Id. at 4.

       Garza was seen by a Registered Nurse on February 26, 2021, and was treated with

Amoxicillin and Ibuprofen for his teeth. Dkt. 47-1, ¶ 14. A follow-up appointment was also

scheduled with Dr. Killian. Id. On March 10, 2021, Garza requested a refill of Ibuprofen

and indicated he still needed his teeth pulled because they were causing him pain. Id., ¶ 16.

Garza’s Ibuprofen was refilled, and he was seen by Dr. Killian on March 22, 2021. Id., ¶

17. Dr. Killian found two of Garza’s three remaining teeth were “rotted badly down to the

nerve, infected, not fixable, and needed to be removed.” Id. Garza consented to the removal

of these two teeth. Id.

       On April 28, 2021, Garza was seen by Dr. Killian and complained that his last

remaining tooth was painful. Id., ¶ 18. Dr. Killian examined Garza’s last tooth and

determine it “was rotted to the gum line” and was “not restorable.” Id. Garza then consented

to the removal of his last tooth. 13 Id.

       Thus, although he alleges (without any evidentiary support) that the Corizon

Defendants punitively pulled his remaining teeth in retaliation, the records illustrate such

extractions were made at Garza’s request, and only after Dr. Killian concluded Garza

would be “at serious risk of future pain in the area of his decayed teeth” and could suffer


13
  Garza was provided local anesthetic when his teeth were removed, and was also prescribed pain
medication and antibiotics when medically indicated. Id., ¶¶ 17–19.

MEMORANDUM DECISION AND ORDER - 20
         Case 1:19-cv-00275-DCN Document 48 Filed 09/10/21 Page 21 of 23




“potential severe infection and associated risks” if his teeth were not pulled. Id., ¶ 19. While

there was no clinical reason to pull Garza’s three remaining teeth when Dr. Cammann last

treated him in the Spring of 2020, the condition of his teeth had significantly deteriorated

when, a year later, Dr. Killian determined it was medically necessary to extract them.

Compare Dkt. 28-6, ¶ 23 with Dkt. 47-1, ¶ 19.

        There is also no evidence to support Garza’s claims that Defendants put him on a

“baby food” diet against his will. Dkt. 44, at 2–3. ISCI inmates may request a modified

consistency diet, or it may be offered to them. Dkt. 47-1, ¶ 8. Dr. Killian attested that the

modified consistency diet is not offered through Corizon, but is instead developed and

provided through IDOC. Dkt. 47-1, at ¶ 9. A modified consistency diet is described as

“mainline menu or similar, w/soft food substitutions for foods that are particularly

hard/crunchy.” Dkt. 47-5, at 10. Dr. Killian explained the modified consistency diet is not

baby food and that it provides “sufficient calories and nutrients for inmates at mealtimes.”

Dkt. 47-1, at ¶ 9.

        Garza first signed a consent for the modified consistency diet on September 9,

2020—more than six months before the Summary Judgment Order issued. 14 Dkt. 47-5, at

10. Notably, there is a space on the authorization form for an inmate to refuse consent to a

particular diet. Id. Garza did not fill in that space, and instead affirmatively assented to the

modified consistency diet. Id. Garza’s consent expired on December 31, 2020, and Garza


14
  This timing illustrates that Garza’s allegations regarding the modified consistency diet do not constitute
newly discovered evidence warranting reconsideration. A “party that fails to introduce facts in a motion or
opposition cannot introduce them later in a motion to amend by claiming that they constitute ‘newly
discovered evidence’ unless they were previously unavailable.” Zimmerman v. City of Oakland, 255 F.3d
734, 740 (9th Cir. 2001).

MEMORANDUM DECISION AND ORDER - 21
       Case 1:19-cv-00275-DCN Document 48 Filed 09/10/21 Page 22 of 23




returned to a regular diet. On March 22, 2021, Garza again affirmatively consented to a

modified consistency diet, to expire on May 22, 2021. Dkt. 47-5, at 9. Dr. Killian explained

that Garza, like other ISCI inmates, can choose between IDOC’s standard meal options.

Dkt. 47-1, ¶ 19.

       Garza’s allegation that Defendants have forced him to consume the modified

consistency diet he does not want is belied by the evidence on reconsideration. Further, Dr.

Killian attested that Garza’s “medical records, commissary records, and his appearance

when he presented at my appointments with him does not suggest to me that there is a

concern for Mr. Garza being at risk for significant or harmful weight loss, even if on the

soft food diet.” Dkt. 47-1, ¶ 9. Despite being on the modified consistency diet for three

months in 2020, and two months in 2021, Garza’s medical records illustrate he has not lost

weight or suffered other adverse symptoms. Id., ¶ 9. Instead, Garza’s weight has increased

over the last year. Id.; Dkt. 47-5, 6–8.

       Finally, Garza’s Motion for Reconsideration makes no mention of his existing full

upper denture, which Dr. Killian repaired. Id., ¶ 10. Nor does Garza address his partial

lower denture, or Dr. Killian’s directive, on October 1, 2020, to submit an HSR so Dr.

Killian could examine and potentially repair it. Id. In fact, based on the records before the

Court, Garza has never brought his lower denture with him to an appointment with Dr.

Killian. Id. As the Corizon Defendants note, medical providers do not act with deliberate

indifference to an inmate’s serious medical need when the inmate refuses to comply with

prescribed treatment. Dkt. 47, at 6 (citing cases)

///

MEMORANDUM DECISION AND ORDER - 22
       Case 1:19-cv-00275-DCN Document 48 Filed 09/10/21 Page 23 of 23




                                       V. CONCLUSION

       In sum, Garza has not offered any evidence or argument to warrant reconsideration.

Rather, all of the evidence in the record illustrates Garza’s dental treatment has been, and

continues to be, medically appropriate, and that Defendants have been, and continue to be,

consistently responsive to Garza’s serious dental needs.

                                          VI. ORDER

       1. Garza’s Motion for Reconsideration (Dkt. 44) is DENIED.


                                                 DATED: September 10, 2021


                                                 _________________________
                                                 David C. Nye
                                                 Chief U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 23
